As filed with the Securities and Exchange Commission on June 28, 2017. Registration No.333-188010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SeaWorld Entertainment, Inc. (Exact name of registrant as specified in its charter) Delaware 27-1220297 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9205 South Park Center Loop, Suite 400 Orlando, Florida 32819 Telephone: (407)226-5011 (Address, including zip code, and telephone number, including area code, of principal executive offices) SeaWorld Entertainment, Inc. 2013 Omnibus Incentive Plan SeaWorld Entertainment, Inc. 2017 Omnibus Incentive Plan (Full title of the plans) G. Anthony (Tony) Taylor, Esq. Chief Legal Officer, General Counsel and Corporate Secretary 9205 South Park Center Loop, Suite 400 Orlando, Florida 32819 Telephone: (407)226-5011 (Name and address, including zip code, and telephone number, including area code, of agent for service) With copies to: Igor Fert, Esq. Simpson Thacher& Bartlett LLP 425 Lexington Avenue New York, New York 10017-3954 Telephone: (212)455-2000 Facsimile: (212)455-2502 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Securities Act. ☐ EXPLANATORY NOTE On April 19, 2013, SeaWorld Entertainment, Inc. (the “Company” or the “Registrant”) filed a registration statement on Form S-8 (Registration No. 333-188010) (the “Registration Statement”) with the Securities and Exchange Commission (the “Commission”) to register 15,000,000 shares of the Company’s Common Stock (“Common Stock”) available for issuance under the SeaWorld Entertainment, Inc. 2013 Omnibus Incentive Plan (the “2013 Incentive Plan”). The Registration Statement also covered an indeterminate number of shares of Common Stock as may have become issuable as a result of stock dividends, stock splits, reverse stock splits, recapitalizations, reclassifications, mergers, split-ups, reorganizations, consolidations and other capital adjustments. The Company paid a registration fee of $55,242 at that time to register the securities. On June 14, 2017 (the “Approval Date”), the stockholders of the Company approved the SeaWorld Entertainment, Inc. 2017 Omnibus Incentive Plan (the “2017 Incentive Plan”). As of the Approval Date, no new awards may be granted under the 2013 Incentive Plan (although awards made under the 2013 Incentive Plan prior to the Approval Date will remain outstanding in accordance with their terms and those of the 2013 Incentive Plan). The number of shares of Common Stock for which awards may be granted under the 2017 Incentive Plan shall be 7,079,237 shares of Common Stock, which were previously available for issuance under the 2013 Incentive Plan and, pursuant to the terms of the 2017 Incentive Plan, have become available for issuance under the 2017 Incentive Plan, plus the number of shares of Common Stock underlying any award granted under the 2013 Incentive Plan that expires, terminates or is canceled or forfeited for any reason whatsoever under the terms of the 2013 Incentive Plan (collectively, the “Carryover Shares”). Accordingly, pursuant to the undertaking in Item 512(a)(1)(iii) of Regulation S-K that the Company disclose a material change in the plan of distribution as it was originally disclosed in the Registration Statement, the Company is filing this Post-Effective Amendment No. 1 to the Registration Statement to reflect that, as of the Approval Date, the Carryover Shares may be issued under the 2017 Incentive Plan and to file as an exhibit hereto a copy of the 2017 Incentive Plan and a new opinion as to the validity of the shares of Common Stock that were previously issuable pursuant to the 2013 Incentive Plan. This Post-Effective Amendment No. 1 to the Registration Statement amends and supplements the items listed below. All other items of the Registration Statement are incorporated herein by reference without change (the Registration Statement as amended by Post-Effective Amendment No. 1, the “Amended Registration Statement”). PART I INFORMATION REQUIRED IN THE SECTION 10(A) PROSPECTUS The information specified in Items 1 and 2 of Part I of the Form S-8 is omitted from this filing in accordance with the provisions of Rule 428 under the Securities Act of 1933, as amended (the “Securities Act”) and the introductory note to Part I of the Form S-8. The documents containing the information specified in this Part I will be delivered to the participants in the 2017 Incentive Plan covered by this Amended Registration Statement as required by Rule 428(b)(1). Such documents are not required to be filed with the Commission as part of this Amended Registration Statement. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Documents by Reference. The following documents filed with the Commission by the Company pursuant to the Securities Act and the Securities Exchange Act of 1934, as amended the (“Exchange Act”), are hereby incorporated by reference in this Amended Registration Statement: The Company’s Annual Report on Form 10-K for the year ended December 31, 2016, filed with the Commission on March 1, 2017; The Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2017, filed with the Commission on May 9, 2017; The Company’s Current Reports on Form 8-K, filed with the Commission on January 4, 2017; March 24, 2017; April 4, 2017; April 14, 2017; May 8, 2017; May 18, 2017; June 16, 2017; and June 23, 2017; and The Company’s registration statement on Form 8-A, filed on April16, 2013 (File No.001-35883), pursuant to Section12(b) of the Exchange Act, including all other amendments and reports filed for the purpose of updating such description. All documents that the Company subsequently files pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act after the date of this Amended Registration Statement (except for any portions of the Company’s Current Reports on Form 8-K furnished pursuant to Item2.02 or Item7.01 thereof and any corresponding exhibits thereto not filed with Commission), and prior to the filing of a post-effective amendment to this Amended Registration Statement indicating that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference into this Amended Registration Statement and to be a part hereof from the date of filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Amended Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Amended Registration Statement. Item4. Description of Securities. Not applicable. Item5. Interests of Named Experts and Counsel. Not applicable. Item6. Indemnification of Directors and Officers. Section102(b)(7) of the Delaware General Corporation Law (the “DGCL”) allows a corporation to provide in its certificate of incorporation that a director of the corporation will not be personally liable to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a director, except where the director breached the duty of loyalty, failed to act in good faith, engaged in intentional misconduct or knowingly violated a law, authorized the payment of a dividend or approved a stock repurchase in violation of Delaware corporate law or obtained an improper personal benefit. The Company’s amended and restated certificate of incorporation provides for this limitation of liability. Section145 of the DGCL (“Section 145”) provides, among other things, that a Delaware corporation may indemnify any person who was, is or is threatened to be made, party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of such corporation), by reason of the fact that such person is or was an officer, director, employee or agent of such corporation or is or was serving at the request of such corporation as a director, officer, employee or agent of another corporation or enterprise. The indemnity may include expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceeding, provided such person acted in good faith and in a manner he or she reasonably believed to be in or not opposed to the corporation’s best interests and, with respect to any criminal action or proceeding, had no reasonable cause to believe that his or her conduct was unlawful. A Delaware corporation may indemnify any persons who were or are a party to any threatened, pending or completed action or suit by or in the right of the corporation by reason of the fact that such person is or was a director, officer, employee or agent of another corporation or enterprise. The indemnity may include expenses (including attorneys’ fees) actually and reasonably incurred by such person in connection with the defense or settlement of such action or suit, provided such person acted in good faith and in a manner he or she reasonably believed to be in or not opposed to the corporation’s best interests, provided further that no indemnification is permitted without judicial approval if the officer, director, employee or agent is adjudged to be liable to the corporation. Where an officer or director is successful on the merits or otherwise in the defense of any action referred to above, the corporation must indemnify him or her against the expenses (including attorneys’ fees) which such officer or director has actually and reasonably incurred. Section145 further authorizes a corporation to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation or enterprise, against any liability asserted against such person and incurred by such person in any such capacity, or arising out of his or her status as such, whether or not the corporation would otherwise have the power to indemnify such person under Section145. The Company’s Third Amended and Restated Bylaws provide that the Company must indemnify and advance expenses to its directors and officers to the full extent authorized by the DGCL. The indemnification rights set forth above shall not be exclusive of any other right which an indemnified person may have or hereafter acquires under any statute, any provision of the Company’s amended and restated certificate of incorporation, its Third Amended and Restated Bylaws, agreement, vote of stockholders or disinterested directors or otherwise. Notwithstanding the foregoing, the Company shall not be obligated to indemnify a director or officer in respect of a proceeding (or part thereof) instituted by such director or officer, unless such proceeding (or part thereof) has been authorized by the Company’s Board of Directors pursuant to the applicable procedure outlined in the Third Amended and Restated Bylaws.
